Nationwide Life Insurance Company: ·Nationwide VLI Separate Account - 4 Prospectus supplement dated October 14, 2009 To Prospectus dated May 1, 2009 1. Effective October 2, 2009, the Credit Suisse Trust – U.S. Equity Flex II Portfolio sub-account merged into the Credit Suisse Trust – U.S. Equity Flex I Portfolio sub-account.As a result, if any of your policy value was invested in the Credit Suisse Trust – U.S. Equity Flex II Portfolio sub-account, the policy value will be merged into the Credit Suisse Trust – U.S. Equity Flex I Portfolio sub-account.If any portion of your future purchase payment is allocated to the Credit Suisse Trust – U.S. Equity Flex II Portfolio sub-account, you should re-direct that allocation to another sub-account available under your contract. Effective as of the close of trading of the New York Stock Exchange on October 2, 2009, any Dollar Cost Averaging, Systematic Withdrawals, Asset Rebalancing or other administrative program that includes transfers of policy value or allocations to the Credit Suisse Trust – U.S. Equity Flex II Portfolio sub-account will be updated to reflect the Credit Suisse Trust – U.S. Equity Flex I Portfolio sub-account. Effective immediately, all references and information contained in the prospectus for your policy related to the Credit Suisse Trust – U.S. Equity Flex II Portfolio sub-account are deleted. 2. Effective October 2, 2009, the Credit Suisse Trust – U.S. Equity Flex I Portfolio sub-account is added as an investment option to your contract; however, it is not available for new transfers or new purchase payments. 3. Effective October 2, 2009, “Appendix A: Sub-Account Information” is amended to include the following: Credit Suisse Trust – U.S. Equity Flex I Portfolio This sub-account is only available in policies issued before May 1, Investment Adviser: Credit Suisse Asset Management, LLC Sub-adviser: Credit Suisse Asset Management Limited Investment Objective: Long-term capital appreciation The Best of America®ChoiceLife Survivorship Last Survivor Flexible Premium Variable Universal Life Insurance Policies Issued By Nationwide Life Insurance Company Through Nationwide VLI Separate Account-4 The Date Of This Prospectus Is May 1, 2009 PLEASE KEEP THIS PROSPECTUS FOR FUTURE REFERENCE. Variable life insurance is complex, and this prospectus is designed to help you become as fully informed as possible in making your decision to purchase or not to purchase the variable life insurance policy it describes.Prior to your purchase, we encourage you to take the time you need to understand the policy, its potential benefits and risks, and how it might or might not benefit you.In consultation with your financial advisor, you should use this prospectus to compare the benefits and risks of the policy versus those of other life insurance policies and alternative investment instruments. Please read this entire prospectus and consult with a trusted financial advisor.If you have policy specific questions or need additional information, contact us.Also, contact us for free copies of the prospectuses for the mutual funds available under the policy. Telephone: 1-800-547-7548 TDD: 1-800-238-3035 Internet: www.nationwide.com U.S. Mail: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-D4 Dublin, OH 43017-1522 You should read your policy along with this prospectus. These securities have not been approved or disapproved by the Securities and Exchange Commission (SEC) nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. The policy is NOT: FDIC Insured; a bank deposit; available in every state; or Insured or endorsed by a bank or any federal government agency. The policy MAY decrease in value to the point of being valueless. THIS PROSPECTUS IS NOT AN OFFERING IN ANY JURISDICTION WHERE SUCH OFFERING MAY NOT LAWFULLY BE MADE. The purpose of the policy is to provide life insurance protection for the beneficiary you name.If your primary need is not life insurance protection, then purchasing the policy may not be in your best interests.We make no claim that the policy is in any way similar or comparable to a systematic investment plan of a mutual fund. In thinking about buying the policy to replace existing life insurance, please carefully consider its advantages versus those of the policy you intend to replace, as well as any replacement costs.As always, consult your financial advisor. Not all terms, conditions, benefits, programs, features and investment options are available or approved for use in every state. We offer a variety of variable universal life policies.Despite offering substantially similar features and investment options, certain policies may have lower overall charges than others, including the policy this prospectus describes.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. 1 Table of Contents Page In Summary: Policy Benefits 4 In Summary: Policy Risks 5 In Summary: Variable Universal Life Insurance and the Policy 6 In Summary: Fee Tables 8 Policy Investment Options 11 The Fixed Investment Option Variable Investment Options Allocation of Net Premium and Cash Value When Sub-Account Accumulation Units are Valued How Sub-Account Investment Experience is Determined Cash Value Transfers Among and Between Policy Investment Options 15 Sub-Account Transfers Fixed Account Transfers Modes to Make a Transfer The Policy 17 Policy Owner The Beneficiaries To Purchase Coverage Supplemental Coverage Coverage Effective Dates Temporary Insurance Coverage Right To Cancel (Examination Right) To Change Coverage Conversion Right To Terminate or Surrender To Assign Proceeds Upon Maturity Reminders, Reports and Illustrations Errors or Misstatements Incontestability If We Modify the Policy Riders 22 Estate Protection Rider Policy Split Option Rider Premium 22 Initial Premium Subsequent Premiums Charges 23 Sales Load (Charge) Premium Taxes Surrender Charges Partial Surrender Fee Short-Term Trading Fees Cost of Insurance Charge Mortality and Expense Risk Charge Administrative Charge (Per Policy) Administrative (Per Specified Amount) Policy Loan Interest Estate Protection Rider Charge Policy Split Option Rider Charge A Note on Charges Information on Underlying Mutual Fund Payments 2 Table of Contents (continued) Page The Death Benefit 28 Calculation of the Death Benefit Proceeds Death Benefit Options The Minimum Required Death Benefit Changes in the Death Benefit Option Suicide Surrenders 29 Full Surrender Partial Surrender Reduction of Specified Amount on a Partial Surrender The Payout Options 30 Interest Income Income for a Fixed Period Life Income With Payments Guaranteed Fixed Income For Varying Periods Joint and Survivor Life Alternate Life Income Policy Owner Services 31 Dollar Cost Averaging Asset Rebalancing Automated Income Monitor Policy Loans 34 Loan Amount And Interest Collateral And Interest Repayment Net Effect of Policy Loans Lapse 35 Guaranteed Policy Continuation Provision Grace Period Reinstatement Taxes 36 Types of Taxes of Which to be Aware Buying the Policy Investment Gain in the Policy Periodic Withdrawals, Non-Periodic Withdrawals, and Loans Surrender of the Policy; Maturity Withholding Exchanging the Policy for Another Life Insurance Policy Special Note Regarding the Policy Split Option Rider Taxation of Death Benefits Terminal Illness Special Considerations for Corporations Taxes and the Value of Your Policy Business Uses of the Policy Non-Resident Aliens and Other Persons who Are Not Citizens of the United States Tax Changes Nationwide Life Insurance Company 42 Nationwide VLI Separate Account 4 42 Organization, Registration and Operation Addition, Deletion or Substitution of Mutual Funds Voting Rights Legal Proceedings 44 Nationwide Life Insurance Company Nationwide Investment Services Corporation Financial Statements 47 Appendix A: Sub-Account Information 48 Appendix B: Definitions 72 3 In Summary: Policy Benefits Appendix B defines certain words and phrases we use in this prospectus. Death Benefit The primary benefit of your policy is life insurance coverage. While the policy is In Force, we will pay the Proceeds to your beneficiary when both Insureds die. Your Choice of Death Benefit Options ü Option One is the greater of the Specified Amount or the minimum required Death Benefit under federal tax law. ü Option Two is the greater of the Specified Amount plus the Cash Value or the minimum required Death Benefit under federal tax law. For more information, see "The Death Benefit" section of this prospectus. Your or Your Beneficiary's Choice of Policy Proceeds You or your beneficiary may choose to receive the Policy Proceeds in a lump sum, or there are a variety of options that will pay out over time.For more information, see "The Payout Options" section of this prospectus. Coverage Flexibility Subject to conditions, you may choose to: ü Change the Death Benefit option; ü Increase or decrease the Specified Amount; ü Change your beneficiaries; and ü Change who owns the policy. For more information, seethe "Changes in the Death Benefit Option" "To Change Coverage" "The Beneficiaries" and "To Assign" sections of the prospectus. Continuation of Coverage is Guaranteed Your policy will remain In Force so long as you pay the Policy Continuation Premium Amount.For more information, see the "Guaranteed Policy Continuation Provision" section of this prospectus. Access to Cash Value Subject to conditions, you may choose to borrow against, or withdraw, the Cash Value of your policy.You may: ü Take a policy loan of an amount no greater than 90% of the Sub-Account portfolios and 100% of the fixed account, less any surrender charges.The minimum amount is $1,000.For more information, see the "Policy Loans" section of this prospectus. ü Take a partial surrender of no less than $500.For more information, see the "Partial Surrender" section of this prospectus. ü Surrender the policy at any time while either Insured is alive.The Cash Surrender Value will be the Cash Values of the Sub-Account portfolios and fixed account, less any policy loans and surrender charges.You may choose to receive the Cash Surrender Value in a lump sum, or you will have available the same payout options as if it constituted a Death Benefit.For more information, see the "Full Surrender" and "The Payout Options" sections of this prospectus. Premium Flexibility While we would like you to select a Premium payment plan, you will not be required to make your Premium payments accordingly.Within limits, you may vary the frequency and amount, and you might even be able to skip making a Premium payment.For more information, see the "Premium" section of this prospectus. Investment Options You may choose to allocate your Premiums after charges to a fixed or variable investment options in any proportion. ü The fixed investment option will earn interest daily at the annual effective rate stated on the Policy Data Page. 4 ü The variable investment options constitute the available mutual funds, and we have divided Nationwide VLI Separate Account-4 into an equal number of Sub-Account portfolios, identified in Appendix A to account for your allocations.Your Investment Experience will depend on the market performance of the Sub-Account portfolios you have chosen. For more information, see the "Policy Investment Options" and the "Appendix A: Sub-Account Information" sections of this prospectus. Transfers Between and Among Investment Options You may transfer between the fixed and variable investment options, subject to conditions.You may transfer among the Sub-Account portfolios of the variable investment option within limits.We have implemented procedures intended to reduce the potentially detrimental impact that disruptive trading has on Sub-Account Investment Experience.For more information, see the "Sub-Account Portfolio Transfers" section of this prospectus.We also offer dollar cost averaging, an automated investment strategy that spreads out transfers over time to try to reduce the investment risks of market fluctuations.For more information, see the "Dollar Cost Averaging" section of this prospectus. Taxes Unless you make a withdrawal, generally you will not be taxed on any earnings.This is known as tax deferral.For more information, see "The Minimum Required Death Benefit" section of this prospectus.Also, your beneficiary generally will not have to include the Proceeds as taxable income.For more information, see the "Taxes" section of this prospectus.Unlike other variable insurance products offered by Nationwide, these Flexible Premium Variable Universal Life Insurance Policies do not require distributions to be made before the death of the Insured. Assignment You may assign the policy as collateral for a loan or another obligation while the Insured is alive.For more information, see the "To Assign" section of this prospectus. Examination Right For a limited time, you may cancel the policy, and you will receive a refund.For more information, see the "Right To Cancel (Examination Right)" section of this prospectus. Riders You may purchase any of the following Riders to suit your needs.Availability will vary by state, and there may be an additional charge. ü Estate Protection Rider ü Policy Split Option Rider For more information, see the "Riders" section of this prospectus. In Summary: Policy Risks Improper Use Variable universal life insurance is not suitable as an investment vehicle for short-term savings.It is designed for long-term financial planning.You should not purchase the policy if you expect that you will need to access its Cash Value in the near future because substantial surrender charges will apply in the first several years from the Policy Date. Unfavorable Investment Experience The variable investment options to which you have chosen to allocate Net Premium may not generate a sufficient, let alone a positive, return, especially after the deductions for policy and Sub-Account portfolio charges.Besides Premium payments, Investment Experience will impact the Cash Value, and poor Investment Experience, in conjunction with your flexibility to make changes to the policy and deviate from your chosen Premium payment plan, could cause the Cash Value of your policy to decrease, resulting in a Lapse of insurance coverage, sooner than might have been foreseen, and, potentially, even terminate without value. Effect of Partial Surrenders and Policy Loans on Investment Returns Partial surrenders or policy loans may accelerate a Lapse because the amount of either or both will no longer be available to generate any investment return.A partial surrender will reduce the amount of Cash Value allocated among the Sub-Account portfolios you have chosen, and the fixed account if there is not enough Cash Value in the Sub-Account portfolios.As collateral for a policy loan, we will transfer an equal amount of Cash Value to the policy loan in a policy loan account, which will also reduce the Cash Value allocated between and among your chosen investment options.Thus, the remainder of your 5 policy's Cash Value is all that would be available to generate enough of an investment return to cover policy and Sub-Account portfolio charges and keep the policy In Force, at least until you repay the policy loan or make another Premium payment.There will always be a Grace Period, and the opportunity to reinstate insurance coverage.Under certain circumstances, however, the policy could terminate without value and insurance coverage would cease. Reduction of the Death Benefit A partial surrender or policy loan may decrease the policy’s Death Benefit depending on how the Death Benefit relates to the policy’s Cash Value. Adverse Tax Consequences Existing federal tax laws that benefit this policy may change at any time.These changes could alter the favorable federal income tax treatment the policy enjoys, such as the deferral of taxation on the gains in the policy's Cash Value and the exclusion from taxable income of the Proceeds we pay to the policy's beneficiary.Partial and full surrenders from the policy may be subject to taxes.The income tax treatment of the surrender of Cash Value is different in the event the policy is treated as a modified endowment contract under the Code.Generally, tax treatment of modified endowment contracts will be less favorable when compared to having the policy treated as a life insurance contract that is not a modified endowment contract.For example, distributions and loans from modified endowment contracts may currently be taxed as ordinary income not a return of investment.For more detailed information concerning the tax consequences of this policy please see the Taxes provision. For detailed information regarding tax treatment of modified endowment contracts, please see the Periodic Withdrawals, Non-Periodic Withdrawals and Loans section of the Taxes provision. Consult a qualified tax advisor on all tax matters involving your policy. The proceeds of a life insurance contract are includible in the insured's gross estate for federal income tax purposes if either (a) the proceeds are payable to the executor of the estate of the insured, or (b) the insured, at any time within three years prior to his or her death, possessed any incident of ownership in the policy.For this purpose, the Treasury Regulations provide that the term "incident of ownership" is to be construed very broadly, and includes any right that the insured may have with respect to the economic benefits in the policy, such as the power to change the beneficiary, surrender or cancel the policy, assign (or revoke the assignment of) the policy, pledge the policy for a loan, obtain a loan against the surrender value of the contract, etc.Consult a qualified tax advisor on all tax matters involving your policy. Fixed Account Transfer Restrictions and Limitations We will not honor a request to transfer Cash Value to or from the fixed account until after the first year.Then, we will only honor a transfer request from the fixed account that is made within thirty days of the end of a calendar quarter, but not within twelve months of a previous request.We may also limit what percentage of Cash Value you will be permitted to transfer to or from the fixed account. Sub-Account Portfolio Limitations Frequent trading among the Sub-Accounts may dilute the value of your Sub-Account units, cause the Sub-Account to incur higher transaction costs, and interfere with the Sub-Accounts' ability to pursue its stated investment objective.This disruption to the Sub-Account may result in lower Investment Experience and Cash Value.We have instituted procedures to minimize disruptive transfers including, but not limited to, transfer restrictions and short-term trading fees.For more information, see the "Sub-Account Portfolio Transfers," "Modes to Make a Transfer," and "Short-Term Trading Fees" sections of this prospectus.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot assure you that we have eliminated these risks. Sub-Account Portfolio Investment Risk A comprehensive discussion of the risks of the mutual funds held by each Sub-Account portfolio may be found in that mutual fund’s prospectus.You should read the mutual fund’s prospectus carefully before investing. In Summary: Variable Universal Life Insurance and the Policy Variable Universal Life Insurance may be important to you in two ways. ü It will provide economic protection to a beneficiary. ü It may build Cash Value. Why would you want to purchase this type of life insurance?How will you allocate the Net Premium among the variable investment options and the fixed investment options?Your reasons and decisions will affect the insurance and Cash Value aspects. 6 While variable universal life insurance is designed primarily to provide life insurance protection, the Cash Value of a policy will be important to you in that it may impair (with poor investment results) or enhance (with favorable investment results) your ability to pay the costs of keeping the insurance Policy In Force. Apart from the life insurance protection features, you will have an interest in maximizing the value of the policy as a financial asset. It is similar, but also different, to survivorship universal life insurance. It is similar in that: ü You will pay Premiums for life insurance coverage on both Insureds. ü The policy will provide for the accumulation of a Cash Surrender Value if you were to surrender it at any time while either Insured is alive. ü The Cash Surrender Value could be substantially lower than the Premiums you have paid. What makes the policy different than survivorship universal life insurance is your opportunity to allocate Net Premiums to the Sub-Account portfolios you have chosen (and the fixed account).Also, its Cash Value will vary depending on the market performance of the Sub-Account portfolios, and you will bear this risk. From the time we issue the policy through the Insureds' death, here is a basic overview.Please read the remainder of this prospectus for the details. ü At issue, the policy will require a minimum initial Premium payment. Among other considerations, this amount will be based on: the Insureds’ ages; the underwriting classes; any Substandard Ratings; the Specified Amount; the amount of any supplemental coverage; the Death Benefit option; and the choice of any Riders. ü At the time of a Premium payment, we will deduct some charges.We call these charges transaction fees. ü You will then be able to allocate the Premium net of transaction fees, or Net Premium, between and among fixed and variable investment options. ü From the policy’s Cash Value, on a periodic basis, we will deduct other charges to help cover the mortality risks we assumed, and the sales and administrative costs. ü You may be able to vary the timing and amount of Premium payments. So long as there is sufficient Cash Surrender Value to cover the policy's periodic charges as they come due, the policy will remain In Force. ü After the first year from the Policy Date, you may request to increase or decrease the policy’s Specified Amount. This flexibility will allow you to adjust the policy to meet your changing needs and circumstances, subject to: additional underwriting (for us to evaluate an increase of risk); confirmation that the policy’s tax status is not jeopardized; and confirmation that the minimum and maximum insurance amounts remain met. ü The policy will pay a Death Benefit to the beneficiary.You have a choice of one of two options. As your insurance needs change, you may be able to change Death Benefit options rather than buying a new policy or terminating the policy. ü Prior to the Insureds’ deaths, you may withdraw all, or a portion of the policy’s Cash Surrender Value after the first year from the Policy Date.You may also borrow against the Cash Surrender Value in the form of a policy loan. Withdrawals and loans are subject to restrictions and may reduce the Death Benefit and increase the likelihood of the policy Lapsing.There also could be adverse tax consequences. 7 In Summary: Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning and surrendering the policy.Fees in this table may be rounded to the hundredth decimal.The first table describes the fees and expenses that you will pay at the time that you buy the policy, surrender the policy or transfer Cash Value between investment options. For more information, see the "Charges" section of this prospectus. Transaction Fees Charge When Charge Is Deducted Amount Deducted Sales Load Charge (1) Upon making a Premium payment Maximum Guaranteed Currently $50 $30 Per $1,000 of premium payment Premium Taxes Charge(1) Upon making a premium payment $35 Per $1,000 Of Premium Payment Surrender Charge (2), (3), (4) Representative - Male and Female, both age 55 and non-tobacco preferred with a Specified Amount of $1,000,000 and Death Benefit Option One Upon full surrender or policy Lapse Maximum (5) Minimum (6) $78,769 $4,691 Representative (7) $11,301 Proportionately from the policy’s Cash Value Illustration Charge (8) Upon requesting an illustration Maximum Guaranteed Currently $25 $0 Partial Surrender Fee (9) Upon a partial surrender Maximum Guaranteed(10) Currently $25 $0 From the policy's available Cash Value (11) Short-Term Trading Fee(12) Upon transfer of Sub-Account value out of a Sub-Account within 60 days after allocation to that Sub-Account 1% of the amount transferred from the Sub-Account within 60 days of allocation to that Sub-Account The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including Sub-Account portfolio operating expenses. Periodic Charges Other Than Sub-Account Portfolio Operating Expenses Charge When Charge Is Deducted Amount Deducted From Cash Values Cost Of Insurance (13), (14) Representative - for male and female, both age 55 and non-tobacco preferred with a Specified Amount of $1,000,000 and Death Benefit Option One Monthly Minimum Maximum Representative (15) $0.00007 $83.33 $0.00355 Per $1,000 of Net Amount At Risk - proportionately from your chosen variable and fixed investment options 8 Periodic Charges Other Than Sub-Account Portfolio Operating Expenses (Continued) Mortality and Expense Risk Monthly $0.46 Per $1,000 of variable Cash Value (16) Proportionately from your chosen variable investment options Administrative (Per Policy) Monthly Maximum Guaranteed Currently(17) $10 $10 Proportionately from your chosen variable and fixed investment options Administrative (Per Specified Amount) (18) Monthly Maximum Guaranteed Currently $0.04 $0.04 Per $1,000 of Specified Amount Policy Loan Interest (19) Annually Maximum Guaranteed Currently $60 $60 Per $1,000 on outstanding policy loan Periodic Charges Other Than Sub-Account Portfolio Operating Expenses For Riders Optional Charge (20) When Optional Charge Is Deducted Amount Deducted From Cash Value Estate Protection Rider (21) Monthly Minimum Maximum Representative $0.00007 $83.33 $0.004 Per $1,000 of additional Death Benefit protection - proportionately from your chosen variable and fixed investment options Policy Split Option Rider (22) Monthly Minimum Maximum Representative $0.01 $0.03 $0.02 Per $1,000 of Specified Amount - proportionately from your chosen variable and fixed investment options 9 The next item shows the minimum and maximum total operating expenses, as of December 31, 2008, charged by the Sub-Account portfolios that you may pay periodically during the time that you own the policy.The table does not reflect Short-Term Trading Fees.More detail concerning each Sub-Account portfolio’s fees and expenses is contained in the prospectus for the mutual fund that corresponds to the Sub-Account portfolio.Please contact us at the telephone numbers or address on the cover page of this prospectus for free copies of the prospectuses for the mutual funds available under the policy. Total Annual Sub-Account Portfolio Operating Expenses Total Annual Sub-Account Portfolio Operating Expenses Maximum Minimum (expenses that are deducted from the Sub-Account portfolio assets, including management fees, distribution (12b-1) fees, and other expenses) 3.02% 0.28% (1) We deduct one charge composed of the sales load and Premium taxes.On the Policy Data Page, we call the combined charge a Premium Load.However, from the eleventh year from the Policy Date, there is no sales load charge on a current basis, and $15 per $1,000 on a guaranteed basis. (2) This charge is comprised of two components.There is an underwriting component, which is based on the Insureds' ages when the policy was issued.There is also a sales expense component, which is based on and varies by the Insureds' sexes, ages (when the policy was issued) and underwriting classes.The amount of the charge we would deduct begins to decrease each year after the second from the Policy Date.For example, by the ninth year, the amount is 15% of the surrender charge, and, thereafter, there is no charge for a full surrender.A surrender charge will apply if you surrender or Lapse the policy, or if you request to decrease the Specified Amount.We will calculate a separate surrender charge based on the Specified Amount, and each increase in the Specified Amount, which, when added together, will amount to your surrender charge.For more information, see the "Surrender Charges" section of this prospectus. (3) For purposes of this table, we assume a full surrender occurring in the first year from the Policy Date. (4) Ask for an illustration, or see the Policy Data Page for more information on your cost. (5) The amount is based on two male Insureds, both age 80 and use tobacco.One Insured is rated Table F and the other Insured is rated Table Z (representing our greatest underwriting risk).We assume a policy with a Specified Amount of $1,000,000 and Death Benefit Option One.The stated surrender charge is for a surrender occurring in the first year from the Policy Date. (6) The amount is based on two females, both of whom are age 18 and do not use tobacco.We assume a policy with a Specified Amount of $1,000,000 and Death Benefit Option One.The stated surrender charge is for a surrender occurring in the first year from the Policy Date. (7) This amount may not be representative of your cost. (8) If we begin to charge for illustrations, you will be expected to pay the charge in cash directly to us at the time of your request.This charge will not be deducted from the policy's Cash Value. (9) You may request a partial surrender after the first year from the Policy Date. (10) The charge is the lesser of $25 or 2% of the dollar amount of a partial surrender. (11) The Cash Value available for a partial surrender is subject to any outstanding policy loans. (12) Short-term trading fees are only assessed in connection with Sub-Accounts that correspond to an underlying mutual fund that assess short-term trading fees.For more information about transactions subject to short-term trading fees, see the "Short-Term Trading Fees" section of this prospectus. (13) This charge varies by: the Insureds' sexes, ages, underwriting classes, any Substandard Ratings, the year from the Policy Date and the Specified Amount. (14) Ask for an illustration, or see the Policy Data Page for more information on your cost. (15) This amount may not be representative of your cost. (16) During the first through tenth years from the Policy Date, this charge is: $0.46 per $1,000 on the first $25,000 of Cash Value in the variable investment options; $0.46 per $1,000 on $25,001 up to $99,999 of Cash Value in the variable investment options; and $0.46 per $1,000 on $100,000 and more of Cash Value in the variable investment options.Thereafter, this charge is: $0.46 per $1,000 on the first $25,000 of Cash Value in the variable investment options; $0.29 per $1,000 on $25,001 up to $99,999 of Cash Value in the variable investment options; and $0.17 per $1,000 on $100,000 and more of Cash Value in the variable investment options. 10 (17) During the first through tenth years from the Policy Date, the monthly current amount is $10; thereafter, the monthly current amount is $5. (18) During the first through tenth years from the Policy Date, the monthly current charge is $0.04 per $1,000 of Specified Amount, but will not be less than $20 nor more than $80 per month.Thereafter, the monthly current charge is $0.02 per $1,000 of Specified Amount, but will not be less than $10 nor more than $40 per month. (19) We charge interest on the amount of an outstanding policy loan, at the rate of 6.0% per annum, which accrues daily and becomes due and payable at the end of the year from the Policy Date.You may take a policy loan after the first year from the Policy Date.If left unpaid, we will add it to the loan amount.As collateral or security for repayment, we transfer an equal amount of Cash Value to the loan account, on which interest accrues and is credited daily.Meanwhile, the minimum guaranteed interest crediting rate is 5.1% per annum.On this basis, the effect is a net cost of no more than 0.90% per annum.For more information, see the "Policy Loans" section. (20) You may elect any or all of these Riders available under the policy.The continuation of a Rider is contingent on the policy being In Force.Rider charges are taken from the policy's Cash Value at the beginning of the month starting with the Policy Date and we will not pro rate the monthly fee should the Rider terminate before the beginning of the next month.The amounts presented here may not be representative of your cost.Ask for an illustration, or see the Policy Data Page, for more information on your cost. (21) This charge varies by the Insureds' sexes, ages, underwriting classes, any Substandard Ratings, the year from the Policy Date and the Specified Amount because we calculate it using the cost of insurance rate. (22) This charge varies by the Insureds' ages. Sub-Accounts that may assess a short-term fee are listed in the "Variable Investment Options" section of this prospectus with an "†" symbol, and in the descriptions provided in the "Appendix A: Sub-Account Information".For more information about transactions subject to short-term trading fees, see "Short-Term Trading Fees" section of this prospectus. Policy Investment Options You may choose to allocate all or a portion of your Net Premium to any Sub-Account.When this actually happens depends on the right to examine law of the state in which you live.You may choose to allocate all or a portion of your Net Premium to the fixed investment option, and we will allocate it immediately upon receipt. Based on the right to examine law, some states require that we refund the initial Premium if you exercise your right to cancel the policy.Others require that we return the Cash Value.If yours is a state that requires us to refund the initial Premium, we will hold the initial Net Premium in the available money market Sub-Account until the free-look period expires.Once your examination right ends, we will transfer the variable account Cash Value to your Sub-Account allocations in effect at the time of the transfer.If yours is a state that requires us to refund the Cash Value, we will allocate all of the initial Net Premium to the available money market Sub-Account.On the next Valuation Period, we will allocate all of the Cash Value to the designated Sub-Accounts based on allocation instructions in effect at that time.Any initial Net Premium designated to be allocated to fixed investment options will be so allocated immediately upon receipt. The Fixed Investment Option The Net Premium you allocate to the fixed investment option is held in the fixed account, which is part of our general account.The general account contains all of our assets other than those in the separate accounts and funds the fixed investment option.These assets are subject to our general liabilities from business operations.We use the general account to support our insurance and annuity obligations.Any amounts in excess of the separate account liabilities are deposited into our general account.We bear the full investment risk for all amounts allocated to the fixed account. We guarantee that the amounts you allocate to the fixed investment option will be credited interest daily at a net effective annual interest rate of no less than the guaranteed interest crediting rate stated on the Policy Data Page.We will credit any interest in excess of the guaranteed interest crediting rate at our sole discretion.You assume the risk that the actual rate may not exceed the guaranteed interest crediting rate. The amounts you allocate to the fixed investment option will not share in the investment performance of our general account.Rather, the investment income you earn on your fixed investment option will be based on varying rates we set. 11 The general account is not subject to the same laws as the separate account, and the SEC has not reviewed the disclosures in this prospectus relating to the fixed account.However, information about the fixed account is subject to federal securities laws relating to the accuracy and completeness of statements made by prospectus disclosure. Interest rates are set at the beginning of each calendar quarter.You may receive a different interest rate depending on the rates in effect when you purchase the policy.The rate may also vary for Net Premiums versus a transfer of Units from a Sub-Account portfolio.In honoring your request to transfer an amount out of the fixed account, we will do so on a last-in, first out basis (LIFO).Interest we credit to the fixed investment option may not increase the Cash Surrender Value enough to cover the policy's charges.If not, the policy may Lapse.For more information, see the "Lapse" section of this prospectus. Variable Investment Options The variable investment options constitute the available mutual funds, and we have divided the separate account into an equal number of Sub-Account portfolios to account for your allocations.Each Sub-Account portfolio invests in a mutual fund that is registered with the SEC.This registration does not involve the SEC's supervision of the management or investment practices or policies of these mutual funds.The "Appendix A: Sub-Account Information" section identifies the available mutual funds by name, investment type and advisor. Each Sub-Account portfolio’s assets are held separately from the assets of the other Sub-Account portfolios, and each Sub-Account portfolio has investment objectives and policies that are different from those of the other Sub-Account portfolios.Thus, each Sub-Account portfolio operates as a separate investment fund, and the income or losses of one Sub-Account portfolio generally have no effect on the Investment Experience of any other Sub-Account portfolio. We may offer additional underlying mutual funds, or a different set of underlying mutual funds, through specific distribution arrangements.Examples of these arrangements include, but are not limited to, distribution through broker-dealer firms or financial institutions.These distribution arrangements may be exclusive or non-exclusive. Underlying mutual funds in the variable account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisors of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Policy owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the separate account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the policy may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Policy owners will receive notice of any such changes that affect their contract.Additionally, not all of the underlying mutual funds are available in every state. In the future, additional underlying mutual funds managed by certain financial institutions, brokerage firms or their affiliates may be added to the separate account.These additional underlying mutual funds may be offered exclusively to purchasing customers of the particular financial institution or brokerage firm, or through other exclusive distribution arrangements. 12 The Sub-Accounts available through this policy invest in underlying mutual funds of the companies listed below.For a complete list of the available Sub-Accounts see "Appendix A: Sub-Account Information."Appendix A contains additional information about each of the available Sub-Accounts, including its respective investment type, advisor, and expense information.For more information on the underlying mutual funds, please refer to the prospectus for the mutual fund AIM Variable Insurance Funds AllianceBernstein Variable Products Series Fund, Inc. American Century Variable Portfolios II, Inc. American Century Variable Portfolios, Inc. BlackRock Variable Series Funds, Inc. Credit Suisse Trust Dreyfus Dreyfus Investment Portfolios Dreyfus Variable Investment Fund Federated Insurance Series Fidelity Variable Insurance Products Fund Franklin Templeton Variable Insurance Products Trust Ivy Funds Variable Insurance Portfolios, Inc. Janus
